DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Claims 1-18 are rejected

Response to Arguments
Applicant’s arguments/amendments, see filed 09/23/22, have been fully considered.
Applicant’s arguments/amendments with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claim.  The rejection of claims 1-18 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments/amendments with respect to the rejection of claims 1-18 under 35 U.S.C. 103 that the references do not teach the claims as presently amended have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by the amendment is made in view of DEN BOER, Nooruddin and Zoback (Reservoir Geomechanics).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over DEN BOER et al. (“SEISMIC CONSTRAINED DISCRETE FRACTURE NETWORK” Int. Pub. No.: WO 2017/019388 A1 (submitted with IDS filed 5/11/22); hereinafter “DEN BOER”) in view of Nooruddin (U.S. Patent Application Number 2016/0222765A1; hereinafter “Nooruddin” and Zoback (Critically Stressed Faults and Fluid Flow, Reservoir Geomechanics, 2007,  2010, Chapter 11, pp 340-377, Cambridge University Press, Cambridge, NY, US).
Regarding claim 1, DEN BOER discloses: 
A method of drilling a well in a subsurface geological structure to a location in a subsurface hydrocarbon reservoir indicated by a natural fracture network model of the reservoir, (DEN BOER: para. [0016] “method includes, based at least in part on a discrete fracture network , performing one or more of predicting permeability of a reservoir , determining a location for an in - fill well“ para. [00245] “a region may be a region of a hydrocarbon reservoir.” para. [00252] “a method can include drilling at least one well based at least in part on locations of the fractures in a generated discrete fracture network (i.e., DFN).” )
comprising the steps of: obtaining reservoir parameters representing properties of the subsurface reservoir for processing in a data processing system; (DEN BOER: para. [0032] “Fig. 7 shows an example of a survey technique 710 and an example of processing;” para. [0066] “A workflow may be a process that includes a number of worksteps. A workstep may operate on data , for example , to create new data , to update existing data, etc... a workflow may be a workflow implementable in the PETREL® software.“ Examiner notes that an applicant mentions PETREL in SPEC: para. [0073] “...the PETREL® fracture modeling software.” para. [0061] “FIG . 1 , the model simulation layer 180 may provide domain objects 182 , act as a data source 184” para. [0062] “the domain objects 182 can include entity objects, property objects and optionally other objects. Entity objects may be used to geometrically represent wells, surfaces, bodies, reservoirs, etc. , while property objects may be used to provide property values as well as data versions and display parameters.”)
forming the natural fracture network model by processing the obtained reservoir parameters in the data processing system to identify fracture properties comprising the  location and stress conditions of natural fractures at locations in the subsurface hydrocarbon reservoir by performing the steps of: (DEN BOER: para. [0067] “Fig.2 shows...a sedimentary basin 210, a method 220 for model building (e.g., for a simulator, etc.), a formation 230, a borehole 235 in a formation,” para. [0068] “reservoir simulation, petroleum systems modeling, etc. may be applied to characterize various types of subsurface environments,” para. [00110] “natural fractures in reservoirs play a role in determining fluid flow during production , knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs .” para. [0036] “FIG . 12 illustrates example fractures with respect to stresses;”)
determining fracture distribution based on the obtained reservoir parameters; (DEN BOER: para. [00126] “a distribution block 1454 for distributing fractures within a region of a geologic environment,” para [00170] “ region can include different facies, which can be different types of rock with corresponding rock physics that can determine fracturability thereof.”)
forming a measure of estimated fracture properties of the subsurface reservoir based on the determined fracture distribution; (DEN BOER: para. [00171] “facies may be accounted for via a multiplier, for example, as a fraction that can be multiplied by aii (e.g., or αij) where the fraction may be a value,” para. [00172] “a value may be specified based on one or more types of information. where facies information is known, such information may be associated with an expected or estimated fracture length due to physics of such rock (i.e., properties).” Examiner construes “a measure of estimated fracture properties ” to be disclosed by “estimated fracture length due to physics of such rock” of Den Boer.)
obtaining based on the formed estimate of reservoir fracture properties an para. [00172] “where facies information is known, such information may be associated with an expected or estimated fracture length due to physics of such rock... information as to flow simulation may indicate a fluid communication distance (e.g. , between a producer and an injector, etc. . ) which may correspond to an approximate fracture length that may be deemed to be a maximum fracture length...”)
However, Den Boer does not expressly disclose that an estimated reservoir flow capacity.
However, in the same field of endeavor, Nooruddin teaches: estimated reservoir flow capacity. (Nooruddin: para. [0011] “A test measure of well pressure is obtained during the pressure transient test of the layer. A model of wellbore flowing pressure of the layer is determined based on the test measure of well pressure of the layer...” Examiner construes “estimated reservoir flow capacity” to be disclosed by “model wellbore flowing pressure” of Nooruddin. Further, an examiner notes that an applicant discloses “pressure transient analysis” in SPEC: para. [0052] “estimated actual flow capacity results from pressure transient analysis...”) 

Den Boer also does not expressly disclose that an obtaining an indicated flow capacity of the reservoir.
However, in the same field of endeavor, Nooruddin teaches: an obtaining an indicated flow capacity of the reservoir. (Nooruddin: para. [0011] “A test measure of well pressure is obtained during the pressure transient test of the layer.  para. [0013] “obtaining a test measure of well pressure...” Examiner construes “obtaining an indicated flow capacity of the reservoir” to be disclosed by “obtaining a test measure of well pressure...”of Nooruddin. Further, an examiner notes that an applicant discloses “pressure transient- test analysis” in SPEC: para. [0052] ““The indicated or estimated actual flow capacity results from pressure transient analysis....” “The indicated actual flow capacity results from pressure test analysis.”).

Den Boer does not expressly disclose that the comparing the estimated reservoir flow capacity with indicated flow capacity of the reservoir;
 However, in the same field of endeavor, Nooruddin teaches: comparing the estimated reservoir flow capacity with indicated flow capacity of the reservoir;
 (Nooruddin: para. [0011] “Subsurface reservoir based on a pressure transient ... The model wellbore flowing pressure is compared with the test measure of well pressure;” Examiner notes that an applicant discloses “pressure transient- test analysis” in SPEC: para. [0052] “The indicated or estimated actual flow capacity results from pressure transient analysis....”).

Den Boer does not expressly disclose that the if the estimated reservoir flow capacity is within a specified limit of accuracy of the indicated flow capacity, drilling the well in the subsurface geological structure to a location in the subsurface hydrocarbon reservoir based on the identified presence and extent of natural fractures in the subsurface geological structure,
 However, in the same field of endeavor, Nooruddin teaches: if the estimated reservoir flow capacity is within a specified limit of accuracy of the indicated flow capacity, (Nooruddin: para. [0011] “Subsurface reservoir based on a pressure transient ... If the model measures and test measures match within an acceptable tolerance, the determined formation flow parameters of the layer are stored.” Examiner notes that an applicant discloses “pressure transient- test analysis” in SPEC: para. [0052] “The indicated or estimated actual flow capacity results from pressure transient analysis....”).
 drilling the well in the subsurface geological structure to a location in the subsurface hydrocarbon reservoir based on the identified presence and extent of natural fractures in the subsurface geological structure, (Nooruddin: para.[0021] “FIG. 1 represents schematically a cross-sectional view of a subsurface reservoir into which a vertical hydrocarbon producing well 10 in a wellbore 12
which has been drilled extending into a porous subsurface formation producing layer.”) and, 
Den Boer does not expressly disclose that the if not, determining an adjusted fracture distribution and adjusting the formed estimate of reservoir fracture properties based on the adjusted fracture distribution, and repeating the steps of forming a measure of estimated fracture properties, obtaining an estimated reservoir flow capacity, and comparing the estimated reservoir flow capacity.
However, in the same field of endeavor, Nooruddin teaches: if not, determining an adjusted fracture distribution and adjusting the formed estimate of reservoir fracture properties based on the adjusted fracture distribution,  (Nooruddin: para. [0011] “Subsurface reservoir based on a pressure transient ... If not, the formation flow parameters of the layer are adjusted, and the steps of determining a model wellbore flow pressure, determining a model pressure derivative, and the steps of comparing are repeated based on the adjusted formation flow parameters of the layer.”
 Examiner construes “formed estimate of reservoir fracture properties based on the adjusted fracture distribution” to be disclosed by “the formation flow parameters of the layer are adjusted” of Nooruddin.)
and repeating the steps of forming a measure of estimated fracture properties, obtaining an estimated reservoir flow capacity, and comparing the estimated reservoir flow capacity. (Nooruddin: para. [0011] “Subsurface reservoir based on a pressure transient ... If not, the formation flow parameters of the layer are adjusted, and the steps of determining a model wellbore flow pressure, determining a model pressure derivative, and the steps of comparing are repeated based on the adjusted formation flow parameters of the layer. “ para. [0015] “ FIG. 2 is a functional block diagram of a flow chart of data processing steps for obtaining estimated measures of formation flow capacity.”
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  para. [0019] “FIG. 6....total production rate obtained from a case study (pressure transient test) forming estimated measures of formation flow capacity.” Examiner notes that an applicant discloses “pressure transient- test analysis” in SPEC: para. [0052] “The indicated or estimated actual flow capacity results from pressure transient analysis....”.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined DEN BOER (directed to natural fracture model of reservoir parameters generated/processing on DFN) and Nooruddin (directed to obtain reservoir parameter model (i.e., estimated reservoir flow capacity and indicated flow capacity) base on pressure transient-test analysis ) and arrived at a model (i.e., DFN) able to represent reservoir properties of the subsurface reservoir and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because “The instructions stored in the data storage device causing the data processing system to perform steps of obtaining formation flow parameters for the oil production zone and the water production zone (i.e., hydrocarbon)...The purpose of having the model results is to generate model reservoir...”(Nooruddin: para. [0013]).

DEN BOER in combination with Nooruddin does not appear to explicitly disclose performing a critical stress analysis comprising: determining critical stresses of the natural fractures using normal stress and shear stress and identifying a portion of the natural fractures as hydraulically conductive based on the critical stresses.
However, Zoback teaches performing a critical stress analysis (pg. 341 paragraph 2 “Figure 11.1a schematically illustrates … the critically-stressed-fault hypothesis” comprising:
determining critical stresses of the natural fractures using normal stress and shear stress (Fig 11.3 and pg. 344 “Each data point indicates the shear and effective normal stress acting on a given fault … filled symbols indicate hydraulically conductive faults … the tendency for a fault to be hydraulically conductive depends on the ration of shear to effective normal stress with the majority of conductive faults having a ratio of shear toe effective normal stress consistent with coefficients off friction between ~0.6 and ~0.9”); and
identifying a portion of the natural fractures as hydraulically conductive based on the critical stresses (Zoback pg. 341 paragraph 2 “faults that are hydrologically conductive today are those that are critically stressed in the current stress field …” Fig. 11.1 “hydraulically conductive faults are critically stressed faults (upper diagram) and fault that are not hydraulically conductive are not critically stressed”);.
DEN BOER, Nooruddin and Zoback are analogous art because they are from the same field of endeavor of reservoir modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fracture network model disclosed by DEN BOER in combination with Nooruddin with the critical stress analysis disclosed by Zoback.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine which faults are hydrologically conductive for fluid flow (Zoback pg. 341 paragraph 2).

Regarding claim 2, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the identified fracture properties in the subsurface geological structure indicate formation stress conditions conducive to increased production of hydrocarbons from the reservoir (DEN BOER para. [00110] ”As natural fractures in reservoirs play a role in determining fluid flow during production, knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs.” para. [00121] “Fig. 13 shows a series of plots 1310, 1330 and 1350 of hydraulic fracture propagation in a region with natural fractures, the series corresponding to increasing horizontal stress anisotropy, from 0.1 MP a to 0.5 MPa to 0. 7 MPa. In the plots 1310, 1330 and 1350, fluid pressure is illustrated by contours, which generally align along an axial direction as the horizontal stress anisotropy increases.”).

Regarding claim 3, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the step of forming the natural fracture network can comprises forming a network fracture model by stochastic discrete fracture network modeling (DEN BOER: para. [00110] ”As natural fractures in reservoirs play a role in determining fluid flow during production, knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs.” para. [00173] “DFN can be generated based on information associated with a region of interest, fluid flow can be simulated using the DFN (i.e., discrete fracture network)...” para. [00248] “method can include selecting fracture planes at random (i.e., stochastic)  from probability distribution functions,”)
Regarding claim 4, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the obtained reservoir parameter representing properties of the subsurface reservoir comprises reservoir dynamic measurements (DEN BOER: para. [0053] “the simulation component 120 may rely on entities 122...An entity may be characterized by one or more properties. Such properties may represent one or more (i.e., dynamic) measurements (e.g., acquired data), calculations , etc.” para. [0068] “reservoir simulation , petroleum systems modeling , etc.  may be applied to characterize various types of subsurface environments , including environments such as those of FIG . 1”).

Regarding claim 5, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses
wherein obtained reservoir parameter representing properties of the subsurface reservoir  comprises matrix permeability (DEN BOER: para. [00261] “a DFN may be used to predict (i.e., matrix) permeability which can be compared with production data , well tests , model the propagation of a hydraulic fracture, etc.” .” Examiner notes that an applicant discloses a matrix permeability in ABSTRACT and in SPEC: para. [0042] “The distinctive matrix permeability is normally predictable and can be obtained from porosity and diagenesis effects.” para. [0053] “Matrix permeability, can be calculated and modeled from petrophysical workflows using a combined core test and wireline log data.” Further the DEN BOER discloses a same teaching as per his above paragraphs.”)
Regarding claim 6, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein obtained reservoir parameter representing properties of the subsurface reservoir comprises a porosity model of the reservoir (DEN BOER: para. [0053] “the simulation component 120 may rely on entities 122... An entity may be characterized by one or more properties (e.g., a geometrical pillar grid entity of an earth model may be characterized by a porosity property).” para. [0071] “In basin and petroleum systems modeling , quantities such as temperature , pressure and porosity distributions within the sediments may be modeled , for example , by solving partial differential equations (PDEs ) using one or more numerical techniques.”)

Regarding claim 7, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the step of forming a measure of estimated fracture properties (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) includes the step of: (DEN BOER: para. [0066] “A workstep may operate on data , for example , to create new data , to update existing data, etc.”)  obtaining measures indicative of the presence of critical stress condition fractures in the formation rock (DEN BOER: para. [0036 ] “FIG. 12 illustrates example fractures with respect to stresses.” para. [0085] “seismic data may be acquired and analyzed to understand better subsurface structure of a geologic environment . Reflection seismology finds use in geophysics , for example , to estimate properties of subsurface formations. Seismic data may be processed and interpreted , for example , to understand better composition , fluid content, extent and geometry of subsurface rocks. ” Examiner notes that the DEN BOER discloses stresses or stress-related features (i.e., critical stress) further in para. [0065], para. [0074], para. [00121], para. [00161].).

Regarding claim 8, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the step of forming a measure of estimated fracture properties (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) includes the step of: (DEN BOER: para. [0066] “ A workstep may operate on data , for example , to create new data , to update existing data, etc.”) obtaining measures indicative of rock brittleness properties of the formation rock (DEN BOER: para. [00170] “a region can include different facies , which can be different types of rock with corresponding rock physics that can determine fracturability thereof. For example , some types of rock may be more readily fractured (i.e., brittleness) than other types of rock.” Examiner construes “rock brittleness” to be disclosed by “rock may be more readily fractured” of Den Boer.).

Regarding claim 9, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the step of forming a measure of estimated fracture properties(Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) includes the step of: (DEN BOER: para. [0066] “ A workstep may operate on data , for example , to create new data , to update existing data, etc.”) obtaining natural fracture descriptions of the fractures in the formation rock (DEN BOER: para. [00110] “As natural fractures in reservoirs play a role in determining fluid flow during production, knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs.” para. [00170] “a region can include different facies , which can be different types of rock with corresponding rock physics that can determine fracturability thereof.”)

Regarding claim 10, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the step of forming the natural fracture network can comprises forming a plurality of realizations of network fracture models by stochastic discrete fracture network modeling (DEN BOER: para. [00110] ”As natural fractures in reservoirs play a role in determining fluid flow during production, knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs.” para. [00248] “a method can include selecting fracture planes at random (i.e., stochastic)  from probability distribution functions,” para. [00258] “...a plurality of grid cells to independently generate a respective DFN (i.e., Discrete Fracture Network) for individual grid cells.)
Regarding claim 11, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 10 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
 wherein the step of comparing the estimated reservoir flow capacity with indicated flow capacity of the reservoir (Regarding this claim element, incorporating the rejections of claim 10 and further of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) comprises:  optimizing the plurality of realizations of network fracture models with para. [00110] “As natural fractures in reservoirs play a role in determining fluid flow during production, knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs.”)
However, Den Boer does not expressly disclose that an indicated flow capacity.
However, in the same field of endeavor, Nooruddin teaches: an indicated flow capacity. (Nooruddin: para. [0008] “Analyses of the data obtained from well tests, called pressure-transient analyses, have become increasingly sophisticated with many numerical and analytical approaches.“ para. [0011] “A test measure of well pressure is obtained during the pressure transient test of the layer containing both oil and water at sampled instants of measurement during the pressure transient test of the layer.” Examiner notes that an applicant discloses “pressure test analysis” in SPEC: para. [0051] “The indicated actual flow capacity results from pressure test analysis”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined DEN BOER (directed to natural fracture model of reservoir parameters) and Nooruddin (directed to obtain data ( i.e., indicated flow capacity) from pressure-transient analyses) and arrived at a model able to represent properties of the subsurface reservoir. One of ordinary skill in the art would have been motivated to make such a combination because “The purpose of having the model results is to generate model reservoir.”(Nooruddin: para. [0013]).
Regarding claim 12, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
further including the step of para. [0052] “Fig. 1, include a seismic data component 112, an additional information component 114 (e.g., well/logging data), a processing component 116, a simulation component 120, an attribute component 130, an analysis / visualization component 142 and a workflow component 144.” Para.[0062] “an entity object may represent a well where a property object provides log information as well as version information and display information (e.g., to display the well as part of a model)” para. [0066] “A workflow may be a process that includes a number of worksteps.” para. [00110] “natural fractures in reservoirs play a role in determining fluid flow during production , knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs.”)
However, Den Boer does not expressly disclose that an obtaining indicated flow capacity.
However, in the same field of endeavor, Nooruddin teaches: an obtaining indicated flow capacity. (Nooruddin: para. [0008] “Analyses of the data obtained from well tests, called pressure-transient analyses, have become increasingly sophisticated with many numerical and analytical approaches.“ para. [0011] “A test measure of well pressure is obtained during the pressure transient test of the layer containing both oil and water at sampled instants of measurement during the pressure transient test of the layer.” Examiner notes that an applicant discloses “pressure test analysis” in SPEC: para. [0051] “The indicated actual flow capacity results from pressure test analysis”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined DEN BOER (directed to natural fracture model of reservoir parameters from well/log data) and Nooruddin (directed to obtain data from pressure-transient analyses) and arrived at a model able to represent properties of the subsurface reservoir. One of ordinary skill in the art would have been motivated to make such a combination because “The purpose of having the model results is to generate model reservoir.”(Nooruddin: para. [0013]).

Regarding claim 13, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the well is indicated as passing through a high permeability streak, and further including the step of: para. [00110] “natural fractures in reservoirs play a role in determining fluid flow during production , knowledge of the orientation and density of fractures can help to optimize production from naturally fractured reservoirs... an area of high fracture density can represent a “sweet spot” of high permeability... method can help to target such locations, for example, for performing infill drilling of one or more bores , etc. “ para. [0149]).
However, Den Boer does not expressly disclose that an forming a measure of reservoir flow capacity from the high permeability. 
However, in the same field of endeavor, Nooruddin teaches: forming a measure of reservoir flow capacity. (Nooruddin: para. [0019] “FIG. 6....total production rate obtained from a case study (pressure transient test) forming estimated measures of formation flow capacity.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined DEN BOER (directed to reservoir an area of high permeability) and Nooruddin (directed to a measure of flow capacity from pressure-transient analyses) and arrived at a model able to represent data measure of the subsurface reservoir. One of ordinary skill in the art would have been motivated to make such a combination because “The purpose of having the model results is to generate model reservoir.”(Nooruddin: para. [0013]).

Regarding claim 14, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the reservoir parameters comprise seismic attributes from seismic surveys of the subsurface geological structure (DEN BOER: para. [00149] “seismic data may be processed seismic data and may option ally be seismic attribute data , which are data base at least in part on seismic measurements acquired in a geologic environment “ para. [0097] “for a particular subsurface region, have an effect on acquired seismic survey data that covers that subsurface region.”)

Regarding claim 15, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the reservoir parameters comprise rock and mechanical properties from geological models of the subsurface geological structure (DEN BOER: FIG. 1, para. [0053] “the simulation component 120 may rely on entities 122 . Entities 122 may include earth entities or geological objects ...the entities 122 can include virtual representations of actual physical entities that are reconstructed for purposes of simulation ....An entity may be characterized by one or more properties. Such properties may represent one or more measurements (e.g., acquired data), calculations, etc. ” para. [0062] “Entity objects may be used to geometrically represent wells , surfaces , bodies , reservoirs , etc. , while property objects may be used to provide property values as well as data versions and display parameters.”)

Regarding claim 16, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the reservoir parameters comprise structural restoration models of the subsurface geological structure (DEN BOER: para. [0061] “FIG . 1 , the model simulation layer 180 may provide domain objects 182,” para. [0063] “The model simulation layer 180 may be configured to model projects... Thus, upon completion of a modeling session , a user may store a project . At a later time , the project can be accessed and restored using the model simulation layer 180 , which can recreate instances of the relevant domain objects.”) .
Regarding claim 17, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the reserve parameters comprise rock geological characterizations of the subsurface geological structure (DEN BOER: para. [0053] “the simulation component 120 may rely on entities 122 . Entities 122 may include earth entities or geological objects.”...” the entities 122 can include virtual representations of actual physical entities that are reconstructed for purposes of simulation.”...” An entity may be characterized by one or more properties. Such properties may represent one or more measurements (e.g., acquired data), calculations , etc.” 
Examiner construes “rock geological” to be disclosed by “earth entities or geological objects” of Den Boer).

Regarding claim 18, DEN BOER  in view of Nooruddin and Zoback discloses all the features with the respect to claim 1 as outlined above and further DEN BOER in view Nooruddin and Zoback discloses:
wherein the reservoir parameters comprise reservoir engineering measures obtained from production from the subsurface hydrocarbon reservoir (DEN BOER: para. [0072] “a reservoir has been charged with hydrocarbons , including , for example , the source and timing of hydrocarbon generation, migration routes, quantities , pore pressure and hydrocarbon type in the subsurface or at surface conditions.” para. [00168] “in a workflow , a DFN may be generated as an intermediate product that can be upscaled (e.g. g., by a reservoir engineer) for use in a flow simulation model that can be used in a simulator to simulate fluid flow where such fluid flow can account for the presence of fractures of the DFN.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130299241 A1 teaches that stresses above a critical frictional line are most likely conductive ([0050]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147